
	
		II
		112th CONGRESS
		1st Session
		S. 1870
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2011
			Mr. Boozman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the Administrator of General Services to
		  convey a parcel of real property in the District of Columbia to provide for the
		  establishment of a National Women’s History Museum and direct the Administrator
		  of General Services to transfer administrative jurisdiction, custody, and
		  control of the building located at 600 Pennsylvania Avenue, NW, in the District
		  of Columbia, to the National Gallery of Art, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Women’s History Museum and
			 Federal Facilities Consolidation and Efficiency Act of
			 2011.
		INational Women’s
			 History Museum
			101.Short
			 titleThis title may be cited
			 as the National Women’s History Museum
			 Act of 2011.
			102.DefinitionsIn this title, the following definitions
			 apply:
				(1)AdministratorThe
			 term Administrator means the Administrator of General
			 Services.
				(2)CERCLAThe
			 term CERCLA means the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
				(3)CommitteesThe
			 term Committees means the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Environment
			 and Public Works of the Senate.
				(4)MuseumThe
			 term Museum means the National Women’s History Museum, Inc., a
			 District of Columbia nonprofit corporation exempt from taxation pursuant to
			 section 501(c)(3) of the Internal Revenue Code of 1986.
				(5)PropertyThe
			 term Property means the property located in the District of
			 Columbia, subject to survey and as determined by the Administrator, generally
			 consisting of Squares 325 and 326 and a portion of Square 351. The Property is
			 generally bounded by 12th Street, Independence Avenue, C Street, and the James
			 Forrestal Building, all in Southwest Washington, District of Columbia, and
			 shall include all associated air rights, improvements thereon, and
			 appurtenances thereto.
				103.Conveyance of
			 property
				(a)Authority to
			 convey
					(1)In
			 generalSubject to the requirements of this title, the
			 Administrator shall convey the Property to the Museum, on such terms and
			 conditions as the Administrator considers reasonable and appropriate to protect
			 the interests of the United States and further the purposes of this
			 title.
					(2)AgreementAs
			 soon as practicable, but not later than 180 days after the date of enactment of
			 this Act, the Administrator shall enter into an agreement with the Museum for
			 the conveyance.
					(3)Terms and
			 conditionsThe terms and conditions of the agreement shall
			 address, among other things, mitigation of developmental impacts to existing
			 Federal buildings and structures, security concerns, and operational protocols
			 for development and use of the property.
					(b)Purchase
			 price
					(1)In
			 generalThe purchase price for the Property shall be its fair
			 market value based on its highest and best use as determined by an independent
			 appraisal commissioned by the Administrator and paid for by the Museum.
					(2)Selection of
			 appraiserThe appraisal shall be performed by an appraiser
			 mutually acceptable to the Administrator and the Museum.
					(3)Terms and
			 conditions for appraisal
						(A)In
			 generalExcept as provided by subparagraph (B), the assumptions,
			 scope of work, and other terms and conditions related to the appraisal
			 assignment shall be mutually acceptable to the Administrator and the
			 Museum.
						(B)Required
			 termsThe appraisal shall assume that the Property does not
			 contain hazardous substances (as defined in section 101 of CERCLA (42 U.S.C.
			 9601)) or any other hazardous waste or pollutant that requires a response
			 action or corrective action under any applicable environmental law.
						(c)Application of
			 proceedsThe purchase price shall be paid into an account in the
			 Federal Buildings Fund established under section 592 of title 40, United States
			 Code. Upon deposit, the proceeds from the conveyance may only be expended
			 subject to a specific future appropriation.
				(d)Quit claim
			 deedThe Property shall be conveyed pursuant to a quit claim
			 deed.
				(e)Use
			 restrictionThe Property shall be dedicated for use as a site for
			 a national women’s history museum for the 99-year period beginning on the date
			 of conveyance to the Museum.
				(f)Funding
			 restrictionNo Federal funds shall be made available—
					(1)to the Museum
			 for—
						(A)the purchase of
			 the Property; or
						(B)the design and
			 construction of any facility on the Property; or
						(2)by the Museum or
			 any affiliate of the Museum as a credit pursuant to section 104(b).
					(g)Reversion
					(1)Bases for
			 reversionThe Property shall revert to the United States, at the
			 option of the United States, without any obligation for repayment by the United
			 States of any amount of the purchase price for the property, if—
						(A)the Property is
			 not used as a site for a national women’s history museum at any time during the
			 99-year period referred to in subsection (e); or
						(B)the Museum has not
			 commenced construction of a museum facility on the Property in the 5-year
			 period beginning on the date of enactment of this Act, other than for reasons
			 beyond the control of the Museum as reasonably determined by the
			 Administrator.
						(2)EnforcementThe
			 Administrator may perform any acts necessary to enforce the reversionary rights
			 provided in this section.
					(3)Custody of
			 property upon reversionIf the Property reverts to the United
			 States pursuant to this section, such property shall be under the custody and
			 control of the Administrator.
					(h)ClosingThe
			 conveyance pursuant to this title shall occur not later than 3 years after the
			 date of enactment of this Act. The Administrator may extend that period for
			 such time as is reasonably necessary for the Museum to perform its obligations
			 under section 104(a).
				104.Environmental
			 matters
				(a)Authorization To
			 contract for environmental response actionsIn fulfilling the
			 responsibility of the Administrator to address contamination on the Property,
			 the Administrator may contract with the Museum or an affiliate of the Museum
			 for the performance (on behalf of the Administrator) of response actions on the
			 Property.
				(b)Crediting of
			 response costs
					(1)In
			 generalAny costs incurred by the Museum or an affiliate of the
			 Museum using non-Federal funding pursuant to subsection (a) shall be credited
			 to the purchase price for the Property.
					(2)LimitationA
			 credit under paragraph (1) shall not exceed the purchase price of the
			 Property.
					(c)No effect on
			 compliance with environmental lawsNothing in this title, or any
			 amendment made by this title, affects or limits the application of or
			 obligation to comply with any environmental law, including section 120(h) of
			 CERCLA (42 U.S.C. 9620(h)).
				105.Incidental
			 costsSubject to section 104,
			 the Museum shall bear any and all costs associated with complying with the
			 provisions of this title, including studies and reports, surveys, relocating
			 tenants, and mitigating impacts to existing Federal buildings and structures
			 resulting directly from the development of the property by the Museum.
			106.Land use
			 approvals
				(a)Existing
			 authoritiesNothing in this title shall be construed as limiting
			 or affecting the authority or responsibilities of the National Capital Planning
			 Commission or the Commission of Fine Arts.
				(b)Cooperation
					(1)Zoning and land
			 useSubject to paragraph (2), the Administrator shall reasonably
			 cooperate with the Museum with respect to any zoning or other land use matter
			 relating to development of the Property in accordance with this title. Such
			 cooperation shall include consenting to applications by the Museum for
			 applicable zoning and permitting with respect to the property.
					(2)LimitationsThe
			 Administrator shall not be required to incur any costs with respect to
			 cooperation under this subsection and any consent provided under this
			 subsection shall be premised on the property being developed and operated in
			 accordance with this title.
					107.ReportsNot later than 1 year after the date of
			 enactment of this Act, and annually thereafter until the end of the 5-year
			 period following conveyance of the Property or until substantial completion of
			 the museum facility (whichever is later), the Museum shall submit annual
			 reports to the Administrator and the Committees detailing the development and
			 construction activities of the Museum with respect to this title.
			IIFederal Trade
			 Commission and the National Gallery of Art
			201.Short
			 titleThis title may be cited
			 as the Federal Trade Commission and National Gallery of Art Facility
			 Consolidation, Savings, and Efficiency Act of 2011.
			202.TransferNotwithstanding any other provision of law
			 and not later than December 31, 2012, the Administrator of General Services
			 shall transfer administrative jurisdiction, custody, and control of the
			 building located at 600 Pennsylvania Avenue, NW, District of Columbia, to the
			 National Gallery of Art for the purpose of housing and exhibiting works of art
			 and to carry out administrative functions and other activities related to the
			 mission of the National Gallery of Art.
			203.Remodeling,
			 renovating, or reconstructing
				(a)In
			 generalThe National Gallery of Art shall pay for the costs of
			 remodeling, renovating, or reconstructing the building referred to in section
			 202.
				(b)Federal
			 shareNo appropriated funds may be used for the initial costs for
			 the remodeling, renovating, or reconstructing of the building referred to in
			 section 202.
				(c)ProhibitionThe
			 National Gallery of Art may not use sale, lease, or exchange, including
			 leaseback arrangements, for the purposes of remodeling, renovating, or
			 reconstructing the building referred to in section 202.
				204.Relocation of
			 the Federal Trade Commission
				(a)RelocationNot
			 later than the date specified in section 202, the Administrator of General
			 Services shall relocate the Federal Trade Commission employees and operations
			 housed in the building identified in such section to not more than 160,000
			 usable square feet of space in the southwest quadrant of the leased building
			 known as Constitution Center located at 400 7th Street, Southwest in the
			 District of Columbia.
				(b)Occupancy
			 agreementNot later than 30 days following enactment of this Act,
			 the Administrator of General Services and the Securities and Exchange
			 Commission shall execute an agreement to assign or sublease the space (leased
			 pursuant to a Letter Contract entered into by the Securities and Exchange
			 Commission on July 28, 2010) as described in subsection (a), for the purposes
			 of housing the Federal Trade Commission employees and operations relocating
			 from the building located at 600 Pennsylvania Avenue, NW, District of Columbia,
			 pursuant to subsection (a) of this section.
				205.National
			 Gallery of ArtBeginning on
			 the date that the National Gallery of Art occupies the building referred to in
			 section 202—
				(1)the building shall
			 be known and designated as the North Building of the National Gallery of
			 Art; and
				(2)any reference in a
			 law, map, regulation, document, paper, or other record of the United States to
			 the building shall be deemed to be a reference to the North Building of
			 the National Gallery of Art.
				
